        Case 7:18-cv-12126-CS-JCM Document 58 Filed 02/20/20 Page 1 of 3



                                  250 VESEY STREET • NEW YORK, NEW YORK 10281.1047

                                TELEPHONE: +1.212.326.3939 • FACSIMILE: +1.212.755.7306


                                                                                                 Direct Number: (212) 326-8338
                                                                                                    mwlampe@JonesDay.com


                                       February 20, 2020
VIA ECF
The Honorable Judith McCarthy
U.S. Magistrate Judge, Southern District of New York
300 Quarropas St.
White Plains, New York 10601-4105

              Re:      Terry Keebaugh v. IBM Corp., Case No. 7:18-cv-12126 (CS) (JM)

Dear Judge McCarthy:

        During meet and confer discussions, Keebaugh demanded that IBM produce its ESI

production from another case, Langley v. IBM (W.D. Tex., Dkt. 18-cv-443). Keebaugh

demands this production, totaling 155,000 pages, based on an argument from the Langley

plaintiff in a court filing there that “some of those documents” supported his theory that IBM had

a goal to rebalance the age of its workforce. But the Court should determine the scope of

discovery based on the discovery requests, arguments and evidence in this case and not on an

argument from a plaintiff in another case. Goro v. Flowers Foods, Inc., 2019 WL 6252499, at

*18 (S.D. Cal. Nov. 22, 2019) (“Asking for all documents produced in another matter is

generally not proper” and “definitionally unduly burdensome”).

        Discovery here is ongoing and Plaintiff should be required to stick to it for her discovery

needs. Specifically, on September 23, 2019, IBM served its ESI proposal and the bulk of its ESI

responsive to the Court’s August 30, 2019 Order (Dkt. 44) and said that it was available to meet

and confer over any remaining ESI requests. Nearly four months later, Keebaugh made her

supplemental ESI request. On January 22, 2020, at the last status conference, IBM indicated that

it needed time to review the new proposal, which was voluminous. On Tuesday, IBM provided



  ALKHOBAR • AMS TERDAM • ATL ANTA • BEIJING • BO S TON • BRISBANE • BRUSSEL S • CHICAGO • CLEVEL AND • CO LUMBUS • DALL AS
  DETROIT • DUBAI • DÜSSELDORF • FRANKFUR T • HONG KONG • HOUS TON • IRVINE • JEDDAH • LONDO N • LOS ANGELES • MADRID
  MEXICO CIT Y • MIAMI • MIL AN • MINNEAPOLIS • MOSCOW • MUNICH • NEW YORK • PAR IS • PER TH • PITTSBURGH • RIYADH
  SAN DIEGO • SAN FRANCISCO • SÃO PAULO • SHANGHAI • SILICON VALLEY • S INGAPORE • S YDNEY • TAIPEI • TOKYO • WASHINGTON
       Case 7:18-cv-12126-CS-JCM Document 58 Filed 02/20/20 Page 2 of 3



The Honorable Judith McCarthy
Page 2


an ESI counterproposal and indicated that it expected to supplement its document production by

the end of next week. IBM’s counterproposal and supplemental production are based on the

record developed here and the Court’s August 30, 2019 Order requiring production related to the

development and implementation of the 35% goal that the Court found relevant (Dkt. 44, at 2).

       The ESI in Langley, in contrast, was not tailored to the development or implementation

of the 35% goal, as Langley involves a different layoff program and business unit. Indeed, the

ESI requested in Langley largely was not even tailored to that case. It included extremely broad

search terms like “fall plan,” “Bain” and “retired,” and IBM was ordered to produce all

documents hitting on a search term regardless of whether they were relevant or responsive.

Unsurprisingly, the 155,000 pages includes many thousands of wholly irrelevant documents,

such as communications regarding executives’ medical issues, business deal negotiations, and

recruitment of Board of Directors candidates.

       Moreover, to the extent any documents contained within the Langley ESI pertain to the

35% goal, IBM’s Counterproposal’s search terms are reasonably formulated to capture them.

The Langley ESI included two custodians who Keebaugh claims are relevant, and IBM’s ESI

counterproposal here includes terms for both. The parties are just starting to discuss IBM’s

counterproposal, but even if a dispute were to arise and the Court were inclined to order

additional production, the appropriate remedy would be supplementation of discovery responses

in this case and not an order to produce overbroad set of ESI from another case, which would be

grossly disproportionate to any legitimate needs here. And it would be inefficient, burdensome

and would further delay depositions for the parties to now switch gears and confer over

production of some subset of the 155,000 pages of Langley ESI.
       Case 7:18-cv-12126-CS-JCM Document 58 Filed 02/20/20 Page 3 of 3



The Honorable Judith McCarthy
Page 3


                                    Very truly yours,

                                    /s/ Matthew W. Lampe
                                    Matthew W. Lampe

cc: All counsel
